DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on September 2, 2022.  They have been fully considered and are persuasive in part.  The amendments are sufficient to overcome the prior art rejection set forth in the previous Office Action.  The prior art rejection has therefore been withdrawn.  With respect to Applicant’s arguments in response to the rejection based on 35 U.S.C. 112(a), the arguments pertaining to setting a first output voltage and first current limit based on a first input voltage of an AC power source and a DC power delivery capability are persuasive.  However, the remainder of Applicant’s arguments pertaining to determining a second power limit greater than the first power limit and based on an operating condition of the power supply are not persuasive.
The Examiner notes that the independent claims have been amended to recite that the operating condition includes a frequency of the AC power source.  This clearly indicates that the embodiment of Fig. 2 is in view.  Fig. 2 teaches that the frequency of the AC power source is used in determining whether the PSID is derated after the PSID has been set to a first level (step 202).  There is no teaching to indicate that the AC power source frequency is used to determine a higher PSID after it has been previously set.  Para. 0018-0021 are cited to support Applicant’s arguments.  The Examiner respectfully disagrees.  Para. 0018-0021:

[0018] In particular, USB-C power delivery controller 116 operates to determine a power supply wattage (PSW) available from power supply primary side 112 and power supply secondary side 114. Here, USB-C power delivery controller 116 may utilize information related to the power quality of AC power source 130, including voltage and frequency stability, DC voltages with USB-C power adapter 110, current power delivery level, temperature information within the USB-C power adapter, the age of the USB-C power adapter, regional information, and the like. In a first case, USB-C power delivery controller 116 operates to optimize the operations of USB- C power adapter 110. For example, USB-C power delivery controller 116 may operate to change the voltage settings of power supply primary side 112 or power supply secondary side 114 to optimize the efficiency of USB-C power adapter 110 based upon the power being supplied to information handling system 120, thereby reducing the heat generated by the USB-C power adapter and increasing the service life and longevity of the USB-C power adapter. 

Para. 0018 broadly teaches that the power delivery controller may utilize information such as the frequency stability of the AC power source to determine a power supply wattage1.  However, para. 0018 fails to teach that the power delivery controller uses the frequency information of the AC power source to set a second power limit after a first power limit has already been determined.  While the Examiner acknowledges Applicant’s argument that it would have been “a trivial matter for the person skilled in the art to combine conditionals (such as by combining logic or code) to set a power limit based 1) on an operating condition of the power supply, 2) on the information handling system determining that that it can utilize any additional available power based on PSW information, and 3) on the information handling system requesting additional power from the power adapter”, the Examiner maintains that para. 0019-0021 of the specification precludes the combination of conditionals in the manner described.

[0019] In a second case, USB-C power delivery controller 116 operates to communicate the PSW information to information handling system 120, and the information handling system utilizes the PSW information to condition the operation of the information handling system. In particular, BMC 122 is connected to USB-C interface 124 to receive the PSW information, and the BMC operates to determine whether or not the information handling system can utilize any additional available power based upon the PSW information. Here BMC 122 operates to manage the functions of information handling system 120, such as by increasing a voltage or frequency of operation of a CPU or GPU of the information handling system, by directing a host environment of the information handling system to instantiate one or more additional workloads on the information handling system, by increasing cooling, such as by increasing a cooling fan speed, to enable faster processing of the information handling system, by increasing a charging rate of a battery of the information handling system, or a combination thereof. 

[0020] In a third case, BMC 122 operates to send a requested PSW to USB-C power delivery controller 116. Here, various operating modes of information handling system 120 may be provided that utilize more power than the negotiated power delivery level as described above. For example, information handling system 120 may have increased performance modes that provide for faster processing and lower latency, but that require additional power to provide the increased performance, the information handling system may have faster charging modes that pass additional power to a battery, the information handling system may have various passthrough modes that permit add-in devices to be connected to the information handling system and that are powered by the information handling system. The various operating modes may be provided with a preset duration, such as a turbo performance mode that is engaged for a short duration (such as several seconds), a quick charge mode that is engaged for a medium duration (such as 5-10 minutes), a pass-through mode that is engaged on a continuous basis, or the like. 

[0021] BMC 122 operates to determine an amount of additional power that is needed to enter the various modes, and to provide a PSW request to USB-C power delivery controller 116 based upon the mode to be entered. Further, USB-C power delivery controller 116 receives the PSW request and determines whether or not USB-C power adapter 110 can supply the additional power. If so, USB-C power delivery controller 116 operates to modify the operation of power supply primary side 112 and power supply secondary side 124 to supply the additional power to information handling system 120, and to communicate with BMC 122 that USB-C power adapter 110 is set to supply the additional power. If USB-C power adapter 110 can not supply the additional power, USB-C power delivery controller 116 communicates with BMC 122 that the USB-C power adapter can not supply the additional power.

	Para. 0019-0021 establish that the BMC of the IHS determines that the IHS may utilize more power when the reported PSW information indicates that additional power is available (para. 0019), or that the BMC requests a higher PSW in response to an increased demand for power (para. 0020-0021).  In para. 0019-0021, there is no indication that the BMC has any information pertaining to the frequency of the AC power source; the requests for additional power are predicated solely on the operational parameters of the IHS.  The Examiner additionally notes that the PSW information reported to the BMC corresponds to the step 222 of Fig. 2, which merely reports the wattage provided by the power adapter2; there is no indication that an AC power source frequency is reported to the BMC as part of the PSID.  Consequently, the requests for additional power by the BMC are disclosed in the specification without any regards to AC power source frequency.  Furthermore, the specific context where AC power source frequency is taken into consideration (Fig. 2, step 212) is unrelated to the operation of the BMC requesting more power.  The Examiner submits that the steps of Fig. 2 are carried out prior to the requests for additional power in para. 0019-0021, since Fig. 2 concludes with PSID information being provided to the BMC.  Para. 0019 indicates that the determinations to use more power are carried out after the PSW/PSID information has been received by the BMC.  The consideration of AC power source frequency is solely described in relation to Fig. 2, which is clearly performed before the requests for additional power.  Therefore, the manner of claiming the AC power source frequency in relation to the determination of the second power limit as claimed is not taught in the specification.
	With respect to claim 2, Applicant’s arguments are also unpersuasive based on para. 0018-0021.  While Applicant argued that “both an information handling system and a power delivery controller send requests and receive responses to the requests”, the Examiner respectfully disagrees with this assertion.  There is no teaching that the IHS provides a response to the power delivery controller.  Para. 00180-0021 teach that the IHS/BMC sends a request for additional power, but there is no evidence to indicate that the IHS/BMC sends any kind of response.
	The rejection is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are rejected because the specifications fails to provide adequate support for the process as claimed.  The specification broadly discloses steps similar to those recited in the claims, but does not disclose them in a cohesive manner that suggests a common embodiment capable of employing the steps in the manner claimed. 
Claim 1 recites the power delivery controller determining that the power supply can provide a second power limit that is greater than the first power limit based on an operating condition of the power supply.  The specification teaches setting a second power limit lower than the first power limit based on an operating condition of the power supply [Fig. 2: derating PSID].  The specification also teaches setting a second power limit greater than the first power limit based on 1) the IHS determining that that it can utilize any additional available power based on PSW information [para. 0019], or 2) the IHS requesting additional power from the power adapter [para. 0020, 0021].  In either case, it is the IHS, not the power delivery controller, that instigates the setting of the second power limit.
Claim 2 recites the IHS providing a response to the communication of the second power limit, the response indicating that it can utilize the additional power.  The specification fails to provide any teaching of a response.  The specification teaches that the additional power is supplied to the IHS in response to the request without any indication that a response is provided [para. 0021].  
	Similar reasoning may be applied to claims 11, 12, and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Presumably, PSW corresponds to PSID in Fig. 2 (which is expressed as a wattage) and the claimed power limits.
        2 Fig. 2, steps 204-210: PSIDs are equated with specific wattages.